            Case 3:18-cv-01756-JCH Document 1 Filed 10/24/18 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF CONNECTICUT



QUAD CAPITAL LLC, QUAD CAPITAL           :
MANAGEMENT LLC AND                       :
QUAD CAPITAL MANAGEMENT                  :               Case No.
ADVISORS LLC,                            :
           Plaintiffs,                   :
                                         :
v.                                       :
                                         :
UNDERWRITERS AT LLOYDS                   :
LONDON A/K/A UNDERWRITERS AT             :
LLOYD’S LONDON,                          :
                                         :
                                         :
           Defendants.                   :                 OCTOBER 22, 2018
                                         :
__________________________________________:



                                    NOTICE OF REMOVAL


       Defendants Certain Underwriters at Lloyds London a/k/a Underwriters at Lloyd’s London

(“Underwriters” or “Defendants”) by and through its undersigned attorneys respectfully assert:

       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Underwriters hereby remove the above-

captioned action from the Superior Court of Connecticut, Judicial District of Stamford-Norwalk at

Stamford to the United States District Court for the District of Connecticut, and as grounds for

removal state as follows:

                               BACKGROUND OF CASE AND
                                TIMELINESS OF REMOVAL

       1.      On September 26, 2018, Plaintiffs Quad Capital LLC (“Quad Capital”), Quad

Capital Management LLC (“Quad Management”), and Quad Capital Management Advisors

(“Quad Advisors”) (Quad Capital, Quad Management, and Quad Advisors collectively the “Quad

Parties” or “Plaintiffs”) commenced this action by effectuating service of the Summons and



                                                                                           5222086
            Case 3:18-cv-01756-JCH Document 1 Filed 10/24/18 Page 2 of 5



Complaint on the Defendants in the action captioned Quad Capital LLC, et al. v. Underwriters at

Lloyds London a/k/a Underwriters at Lloyd’s London (the “State Court Action”). On October 4,

2018, the Quad Parties filed the Summons and Complaint in the Superior Court of Connecticut,

Judicial District of Stamford-Norwalk at Stamford and the State Court Action was assigned

Docket number FST-CV18-6038365-S. The State Court Action is pending in that court. A true

and correct copy of the Summons and Complaint is annexed hereto as Exhibit “A.”

       2.      This matter is an insurance coverage dispute between the parties concerning

their respective rights and obligations under Private Investment Fund Management &

Professional Liability Insurance Policy No. DFS-0000027-01 (the “Policy”) issued to the Plaintiffs

and underwritten by Defendants. The Complaint in the State Court Action seeks indemnification

from the Defendants for damages that were awarded in a FINRA arbitration proceeding filed

against the Plaintiffs by Rochdale Securities, LLC, with a principal place of business in

Stamford, Connecticut (the “Arbitration”), as well as the associated defense costs, as well as for

defense costs in connection with other actions brought by Rochdale Securities against the Quad

Parties in the Connecticut Superior Court.

       3.      On September 26, 2018, the Quad Parties effected service of the Summons and

Complaint on Underwriters with service upon the Insurance Commissioner of the State of

Connecticut, a duly authorized agent to accept service of process.

       4.      Accordingly, pursuant to 28 U.S.C. § 1446(b)(1), this Notice of Removal has

been timely filed within thirty (30) days after first receipt by Defendants of the Summons and

Complaint.

                   THIS COURT HAS SUBJECT MATTER JURISDICTION
                               UNDER 28 U.S.C. § 1332

       5.      Pursuant to 28 U.S.C. § 1441(a), a “civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by the

defendant or defendants.” As explained below, this Court has original jurisdiction over this



                                                                                            5222086
            Case 3:18-cv-01756-JCH Document 1 Filed 10/24/18 Page 3 of 5



action pursuant to 28 U.S.C. § 1332(a)(2) because “the matter in controversy exceeds the sum

or value of $75,000, exclusive of interests and costs, and is between . . . citizens of a State and

citizens or subjects of a foreign state.”

Complete Diversity of Citizenship Exists

       6.      Pursuant to 28 U.S.C. § 1446(b)(2)(A), Underwriters are the sole defendants and

consent to removal.

       7.      As alleged in the attached Complaint, the Quad Parties are “organized under the

laws of the State of Delaware with [their] principal places of business in New York, New York.”

(Complaint ¶¶ 2-4). Upon information and belief, all of Plaintiffs’ members are residents of, are

domiciled in, and are citizens of the State of New York.

       8.      Defendants Underwriters are “those certain underwriters at Lloyd’s, London

subscribing to Private Investment Fund Management & Professional Liability Insurance Policy

No. DFS-0000027-01 (the “Policy”)” and are syndicates consisting of entities authorized to

insure risks at Lloyd’s of London.          The Policy at issue in this case was underwritten by

Syndicate Number 1458 and Incidental Syndicate Number 1980.            RenaissanceRe Corporate

Capital Limited is the sole member of Syndicate Number 1458. The members of Incidental

Syndicate Number 1980 are: (1) Pioneer Underwriters Limited; and (2) Liberty Corporate Capital

Limited. RenaissanceRe Corporate Capital Limited, Pioneer Underwriters Limited and Liberty

Capital Limited are all United Kingdom corporations and have their respective principal places of

business in London, England.

       9.      Accordingly, there is complete diversity of citizenship between the parties to this

action under 28 U.S.C. § 1332(a)(2) because all Plaintiffs are citizens of a State of the United

States and all Defendants are citizens of a foreign state.

The Amount in Controversy Exceeds $75,000

       10.     As set forth in the attached Complaint, the Quad Parties seek insurance

coverage under the Policy, which has an aggregate $2 million limit of liability. In this regard,


                                                                                             5222086
          Case 3:18-cv-01756-JCH Document 1 Filed 10/24/18 Page 4 of 5



Plaintiffs seek reimbursement in the amount of $1,642,219.76 for the award to Rochdale

Securities in the Arbitration, as well as defense costs in excess of $6,000,000.00. Accordingly,

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                   ALL PROCEDURAL REQUIREMENTS FOR REMOVAL
                              HAVE BEEN SATISFIED

       11.     Pursuant to 28 U.S.C. § 1446(a), a true and correct “copy of all process,

pleadings, and orders served upon” Defendants in the State Court Action is annexed to this

Notice of Removal as “Exhibit “A.”

       12.     As noted above, this Notice of Removal has been filed within thirty (30) days of

the date that Defendants received the Summons and Complaint in the State Court Action and.

therefore, this Notice of Removal is timely under 28 U.S.C. § 1446(b)(1).

       13.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1441(a) and 1446(a)

because the United States District Court for the District of Connecticut is the federal judicial

district embracing the place where the State Court Action was brought and is pending (i.e.

Judicial District of Stamford-Norwalk at Stamford).

       14.     Upon filing this Notice of Removal, Underwriters will give written notice thereof to

Plaintiffs, through their counsel, and will file a copy of said Notice of Removal with the Clerk,

Superior Court of Connecticut, Judicial District of Stamford-Norwalk at Stamford as required by

28 U.S.C. § 1446(d).

       15.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure. See 28 U.S.C. § 1446(a).

                                         CONCLUSION

       16.       As set forth above, this Court has subject pursuant to 28 U.S.C. § 1332(a)(2)

because “the matter in controversy exceeds the sum or value of $75,000, exclusive of interests

and costs, and is between . . . citizens of a State and citizens or subjects of a foreign state.”

Therefore, this action may be removed from state court under 28 U.S.C. § 1441(a).



                                                                                             5222086
          Case 3:18-cv-01756-JCH Document 1 Filed 10/24/18 Page 5 of 5



       17.     By this Notice of Removal, Defendants do not waive any objections or defenses

they may have as to service of process, jurisdiction, or venue, or any other defenses or

objections they may have to this action. Defendants intend no admissions of fact, law, or

liability by this Notice of Removal, and expressly reserve all objections, defenses, and motions.

       WHEREFORE, Underwriters hereby remove the above captioned action now pending in

the Superior Court of Connecticut, Judicial District of Stamford-Norwalk at Stamford, to the

United States District Court for the District of Connecticut, wherein it shall proceed as an action

originally commenced therein.

                                             THE DEFENDANTS

                                             CERTAIN UNDERWRITERS AT LLOYDS
                                             LONDON a/k/a UNDERWRITERS AT
                                             LLOYD’S LONDON



                                             By: ______________________
                                                 Carol S. Doty
                                                 Federal Bar No. ct24974
                                                 Kaufman Borgeest & Ryan LLP
                                                 1010 Washington Blvd.
                                                 Stamford, CT 06901
                                                 Telephone: 203.557.5710
                                                 Facsimile: 203.557.5777
                                                 Email: cdoty@kbrlaw.com




                                                                                             5222086
